Title: From James Madison to Albert Gallatin, 25 January 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State. Jan: 25. 1808.

I have the honor to request that you cause a warrant to be issued in favor of George Dyson, Navy Agent of the United States, at Syracuse, for five thousand, eight hundred and ninety five dollars, payable out of the fund appropriated to Barbary purposes; this being claimed by Mr. Dyson, on account of advances made to the Ex-Bashaw of Tripoli.  He will be charged accordingly on the Books of the Treasury, and held accounable.  I am &c.

James Madison.

